Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 2014/0091551) in view of Ehrenreich (US 2009/0072520).
In re claim 33, Walter discloses a method for converting a standard bicycle into a cargo bicycle, the method comprising the steps of: removing the front wheel from the fork (33) of the bicycle (30);50WO 2019/014506PCT/US2018/041912 placing the bicycle fork onto a fork mount (50) of a cargo frame steering assembly; coupling a cargo conversion frame to a nub mount assembly (44) coupled to the bottom bracket shell or nub mount shell of the bike coupling a cargo container (70) to the cargo conversion frame; securing the bicycle fork to a fork mount, but does not disclose detaching the bicycle brake cable and engaging a brake adapter system. Ehrenreich, however, does disclose a brake adapter system functionally coupling a brake lever cable (120) of the subject bicycle to a brake caliper cable attached to the cargo conversion frame as shown in Figure 16A. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cargo bicycle of Walter such that it comprised the brake adapter system of Ehrenreich to increase braking capacity to maximize vehicle stopping efficiency.

Allowable Subject Matter
Claims 1, 7-20, 22, 24, 26-32, 34, 35 allowed.
The following is a statement of reasons for the indication of allowable subject matter: The specific limitations of “a steering adapter system comprising a functionally coupled steering assembly and fork coupling assembly functionally and fixedly coupling the fork attached to the subject bicycle to a fork attached to the proximal end of the cargo conversion frame, wherein the steering assembly comprises a functionally coupled steering arm having a steering converter flange and steering linkage, and the fork coupling assembly comprises a functionally coupled fork mount and a fork rake adjuster plate; and a brake adapter system comprising a brake split housing adapter configured to functionally and detachably couple a brake lever cable of the subject bicycle to a brake caliper cable attached to the cargo conversion frame”, “a steering adapter system configured to functionally and fixedly couple a fork on the subject bicycle to the at least one fork on the cargo conversion frame; and a brake adapter system comprising a brake split housing adapter configured to functional and detachably couple a brake lever cable of the subject bicycle to a brake caliper cable attached to the cargo conversion frame” are not anticipated or made obvious by the prior art of record in the examiner’s opinion.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that Walter does not teach a nub mount assembly, however, as the nub mount assembly components are not claimed, the portion of Walter that is inserted into the fork can be considered a nub. Applicant also argues that Ehrenreich does not disclose the same brake adapter system as the current invention because it is not as quick or easy. The Examiner, however, notes that the claim simply states “brake adapter system” and does not provide any more details as the other independent claims do regarding the brake system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R STABLEY/Examiner, Art Unit 3611            

/TONY H WINNER/Primary Examiner, Art Unit 3611